IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

HEART OF LIVE OAK, INC.,               NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-2947

STATE OF FLORIDA, OFFICE
OF FINANCIAL REGULATION,

      Appellee.


_____________________________/

Opinion filed August 16, 2016.

An appeal from an order of the Office of Financial Regulation.
Drew J. Breakspear, Commissioner.

Timothy A. Straus of Straus & Patel, P.A., Altamonte Springs, for Appellant.

Colin M. Roopnarine, General Counsel, and Jennifer Leigh Blakeman, Assistant
General Counsel, Office of Financial Regulation, Orlando, for Appellee.




PER CURIAM.

      We affirm the Final Order of the Office of Financial Regulation in all respects.

We highlight Appellant’s Points I and II only, to hold that Appellant did not preserve

those issues for appellate review. “It is well-established that for an issue to be
preserved for appeal, it must be raised in the administrative proceeding of the alleged

error.” Dep’t of Bus. & Prof’l Regulation, Constr. Indus. Licensing Bd. v. Harden,

10 So. 3d 647, 649 (Fla. 1st DCA 2009) (citing Yachting Arcade, Inc. v. Riverwalk

Condo. Assoc., Inc., 500 So. 2d 202, 204 (Fla. 1st DCA 1986)). “[A] party cannot

argue on appeal matters which were not properly excepted to or challenged in the

administrative tribunal.” Pullen v. State, 818 So. 2d 601, 602 (Fla. 1st DCA

2002); see also Palm Coast Constr. Co. of W. Fla. v. Dep’t of Fin. Servs., 153 So.
3d 948, 949 (Fla. 1st DCA 2014). Here, as to Points I and II, we find that Appellant

met Appellee’s arguments below “with silence” and therefore, failed to preserve

these appellate issues for review. Goodwin v. Fla. Dep’t of Children & Families, 41

Fla. Law Weekly D834 (Fla. 1st DCA April 4, 2016).

      AFFIRMED.

RAY, BILBREY, and JAY, JJ., CONCUR.




                                          2